Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/25/2021 havingclaims 1-12 pending and presented for examination.
Priority
2.  	Application filed on 02/08/2021  is a CON of 16/224,629 12/18/2018 PAT 10917825 ABN 16/224,629 is a CON of PCT/IB2018/057512 09/27/2018
PCT/IB2018/057512 has PRO 62/564,799 09/28/2017 are acknowledged.
Drawings
3.  	The drawings were received on 02/08/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/08/2021, 08/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/08/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1-2, 4-5, 7-8, 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20190028938 A1 to Park et al (hereinafter Park). further view of US PG Pub US 20180324653 A1 to Nagaraj et al (hereinafter Nagaraj).
 	As per claim 1, Park teaches a method by a wireless device, the method comprising: receiving, from a source network node, a handover command, the handover command comprising a plurality of suitability thresholds, wherein the plurality of suitability thresholds comprises a first suitability threshold and a second suitability threshold ( para [0063-0065] , fig. 3,4, 5B,  mobile station is receiving from the network handover command comprising the information about plurality of base stations for handover when the signal strength associated with serving base station is below a threshold level); performing, by the wireless device, at least one measurement of each of a plurality of beams detected by the wireless device ( para [0063-0065] , fig. 3,4, 5B,  mobile terminal measures the signal strengths of the plurality of wireless beams and performs the measurement and select one base station such as a first base station based on the detection); comparing at least one measurement of the plurality of beams to the first suitability threshold (para [0063-0065] , fig. 3,4, 5B, based on the signal strength of the first base station mobile to the signal threshold level); selecting a first beam of the plurality of beams based on the comparison ((para [0063-0065] , fig. 3,4, 5B, selecting a first base station among the base stations such as first base station or second base station); upon not receiving a random access response to the first preamble transmission: comparing at least one measurement of the plurality of beams to the second suitability threshold (para [0063-0065] , fig. 3,4, 5B, upon not receiving condition for handover to the first base station for handover based on the signal level by 
 	Nagaraj teaches transmitting a first preamble associated with a random access procedure, the first preamble transmitted using the selected first beam and transmitting a second preamble associated with the random access procedure ( para [0063-0065] , fig1, 5, 3,transmitting random access request based on the beam selection and second random access procedure based on the resources );
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of PARK by first preamble associated with a random access procedure, the first preamble transmitted using the selected first beam and transmitting a second preamble associated with the random access procedure as suggested by Nagaraj, this modification would benefit   PARK for to advanced and enhanced the user experience with mobile communications.
As per claim 2, PARK, Nagaraj teaches the method of claim 1, wherein the handover command is generated by a target network node that is performing a handover of the wireless device from the source network node to the target network 
	As per claim 4, PARK, Nagaraj teaches the method of claim 1, wherein each of the plurality of suitability thresholds is associated with a different one of a plurality of reference signals (para [0055] , plurality of reference signals are different one among the threshold values).
	As per claim 5, PARK, Nagaraj teaches the method of claim 1, Nagaraja teaches wherein: the first suitability threshold is associated with contention based random access (CBRA), and the second suitability threshold is associated with contention free random access (CFRA) (para [0072] the first suitability threshold is associated with contention based random access (CBRA), and the second suitability threshold is associated with contention free random access).
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 7, PARK, Nagaraj teaches a wireless device comprising: an interface configured to receive, from a source network node, a handover command, the handover command comprising a plurality of suitability thresholds, wherein the plurality of suitability thresholds comprises a first suitability threshold and a second suitability threshold (para [0063-0065] , fig. 3,4, 5B,  mobile station is receiving from the network handover command comprising the information about plurality of base stations for handover when the signal strength associated with serving base station is below a 

 	Examiner supplies the same rationale as supplied in claim 1.
As per claim 8, PARK, Nagaraj teaches the wireless device of claim 7, wherein the handover command is generated by a target network node that is performing a handover of the wireless device from the source network node to the target network node ( para [0063-0065] , fig. 3,4, 5B, handover response is generated by target base station either first target base station or second target base station). US 20190028938 A1
.	As per claim 10, PARK, Nagaraj teaches the wireless device of claim 7, wherein each of the plurality of suitability thresholds is associated with a different one of a plurality of reference signals para [0055] , plurality of reference signals are different one among the threshold values).
	As per claim 11, PARK, Nagaraj teaches the wireless device of claim 7, Nagaraj teaches wherein: the first suitability threshold is associated with contention based random access (CBRA), and the second suitability threshold is associated with contention free random access (CFRA) ) (para [0072] the first suitability threshold is 
	Examiner supplies the same rationale as supplied in claim 1.
5.	Claim(s) 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park , Nagaraj view of US PG Pub US 20140073329 A1 to Kang et al (hereinafter Kang).
 	As per claim 3, PARK, Nagaraj teaches the method of claim 1, Kang teaches wherein: the plurality of suitability thresholds comprise a plurality of minimum radio quality values, comparing at least one measurement of the plurality of beams comprises comparing at least one measurement for each of the plurality of beams to at least one of the plurality of minimum radio quality values, and selecting the first beam comprises selecting a particular beam that has an associated measurement that is greater than the at least one minimum radio quality (para [0058-0059], the beam of a neighboring base station, on which a handover is performed, needs to have a received signal strength equal to or greater than delta, wherein the delta values is the minimum value needed for handover the beam of a neighboring base station, on which a handover is performed, needs to have a received signal strength equal to or greater than delta, wherein the delta values is the minimum value needed for handover and beam of the neighboring base station needs to have a received signal strength greater than that of a serving beam ). 20140073329
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of PARK by thresholds comprise 
	As per claim 9, PARK, Nagaraj teaches the wireless device of claim 7, wherein: the plurality of suitability thresholds comprises a plurality of minimum radio quality values, the processing circuitry configured to compare at least one measurement for each of the plurality of beams comprises processing circuitry configured to compare at least one measurement for each of the plurality of beams to at least one of the plurality of minimum radio quality values, and the processing circuitry configured to select the first beam comprises processing circuitry configured to select a particular beam that has an associated measurement that is greater than the at least one minimum radio quality (para [0058-0059], the beam of a neighboring base station, on which a handover is performed, needs to have a received signal strength equal to or greater than delta, wherein the delta values is the minimum value needed for handover the beam of a neighboring base station, on which a handover is performed, needs to have a received signal strength equal to or greater than delta, wherein the delta values is the minimum value needed for handover and beam of the neighboring base station needs to have a received signal strength greater than that of a serving beam ).
 	Examiner supplies the same rationale as supplied in claim 3.
Allowable Subject Matter
 	Claim 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20150237534 A1; US Patent Publication US 20140248884 A1,   US Patent Publication US 20150126194 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467